MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
                                                                    Apr 25 2017, 8:00 am
court except for the purpose of establishing
the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana                                       Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald Collins, III                                      April 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1611-CR-2574
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1604-F5-65



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1611-CR-2574 | April 25, 2017       Page 1 of 6
[1]   Ronald Collins, III, appeals his sentence for robbery as a level 5 felony and theft

      as a class A misdemeanor. Collins raises one issue which we revise and restate

      as whether his sentence is inappropriate in light of the nature of the offense and

      the character of the offender. We affirm.


                                      Facts and Procedural History

[2]   On April 24, 2016, Collins and Stacey Cooper knowingly and intentionally

      took property, including U.S. currency, a purse, identification cards, debit and

      credit cards, and a phone, from Karen Bassett by threatening to use force or by

      putting her in fear. Collins and Cooper took property from Bassett with the

      intention to deprive her of those items without compensation.


[3]   On April 26, 2016, the State charged Collins with conspiracy to commit robbery

      as a level 5 felony, robbery as a level 5 felony, and theft as a class A

      misdemeanor. On September 23, 2016, Collins pled guilty to robbery as a level

      5 felony and theft as a class A misdemeanor pursuant to a plea agreement. The

      State agreed to dismiss the charge of conspiracy to commit robbery as a level 5

      felony.


[4]   On October 20, 2016, the court held a sentencing hearing. When asked what

      he would say to the victim if she were there, Collins answered:

              I would apologize for my actions and tell her that I wish I could
              take it back. Words can’t explain how I feel about the action that
              took place because I understand when something happens to
              someone, it can be very traumatic to them. It could put them in
              a predicament of a lot of stress when they get anything, anywhere
              close to the situation, or in that area or anything surrounding that
      Court of Appeals of Indiana | Memorandum Decision 79A02-1611-CR-2574 | April 25, 2017   Page 2 of 6
              situation can put them in fear or have them scared and that sort
              of matter.


      Transcript at 27. Collins testified that he was a “crack baby” and that he was

      abused and beaten until he was adopted by his grandmother. Id. at 28. He

      testified that he joined the U.S. Navy, had a “great Navy career,” and was

      discharged in 2010. Id. at 28-29. He stated: “But my daughter was sexually

      assaulted while I was in the military and I went AWOL trying to do things my

      way, and, it ended up, ended my Navy career and every [sic] since then, you

      know, I kind of checked out of life.” Id. at 29. He testified that he worked at a

      construction company for a couple of years, worked at a cleaning service for his

      aunt, worked at “Wabash for a little while . . . [b]ut my career at Wabash didn’t

      last, it was a discrepancy because there was family members that were there

      working with me, and I had an altercation. I ended up losing my job behind

      that, so.” Id. at 29-30. The presentence investigation report (“PSI”) includes

      Collins’s version of the offense in which he indicated that the robbery was

      Cooper’s idea and that “in a way I guess I’m guilty.” Appellant’s Appendix at

      82.


[5]   The court found Collins’s criminal history, the fact he was on probation at the

      time of the offense, and the “repetitive nature of this offense” as aggravating

      factors. Id. at 57. The court stated that “accepting full responsibility is a bit

      questionable here” and that it would not “go so far as to say you’re accepting

      full responsibility for it.” Transcript at 43. The court found Collins’s

      expression of remorse, his guilty plea, and his difficult childhood as mitigating

      Court of Appeals of Indiana | Memorandum Decision 79A02-1611-CR-2574 | April 25, 2017   Page 3 of 6
      factors and sentenced him to concurrent sentences of four years for robbery as a

      level 5 felony and one year for theft as a class A misdemeanor. It ordered that

      Collins execute two years at the Department of Correction, one year with

      Tippecanoe County Community Corrections at a level to be determined by

      Community Corrections, and that one year be suspended to supervised

      probation.


                                                   Discussion

[6]   The issue is whether Collins’s sentence is inappropriate in light of the nature of

      the offense and his character. Ind. Appellate Rule 7(B) provides that we “may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, [we find] that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.” Under this rule, the

      burden is on the defendant to persuade the appellate court that his or her

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[7]   Collins argues that his offense is less egregious than a typical robbery and that

      no weapon was used and the victim was not injured. He also points out that he

      pled guilty, took responsibility for his actions, served in the military, suffers

      from post-traumatic stress disorder, has three minor children, and has no prior

      felony convictions.


[8]   Our review of the nature of the offense reveals that Collins and Cooper

      knowingly and intentionally took property, including U.S. currency, a purse,

      identification cards, debit and credit cards, and a phone, from Bassett by


      Court of Appeals of Indiana | Memorandum Decision 79A02-1611-CR-2574 | April 25, 2017   Page 4 of 6
       threatening to use force or by putting her in fear with the intention to deprive

       her of those items without compensation.


[9]    Our review of the character of the offender reveals that Collins pled guilty, and

       the State dismissed the charge of conspiracy to commit robbery as a level 5

       felony. Collins, who was born in 1984, indicated that he suffers from post-

       traumatic stress disorder, depression, and anxiety. He served eight years in the

       military and was released in 2010 with an “[o]ther than honorable” discharge

       because he went AWOL in 2008. Transcript at 27. He reported that his

       parents were physically and emotionally abusive, and that he used marijuana

       twice per day between the ages of twenty-six and thirty-two and synthetic

       marijuana twice per day between the ages of thirty-one and thirty-two. He has

       three children with three different mothers, and the children live in three

       different states. He indicated that he was not ordered to pay child support.


[10]   Collins was charged with domestic battery in 2001 and battery in 2002, but the

       PSI does not reveal any dispositions. In 2009 and 2011, Collins was convicted

       of driving with a suspended or revoked license as a misdemeanor. In 2011, he

       was convicted of possession of marijuana as a misdemeanor and theft as a gross

       misdemeanor in Washington. In 2013, he was charged with domestic battery in

       Illinois, but the PSI does not reveal a disposition. In 2015, Collins was

       convicted of theft and possession of synthetic drug or lookalike substance as

       class A misdemeanors in Tippecanoe County. That same year, he was charged

       with criminal trespass as a class A misdemeanor, and the case was dismissed.

       Collins was on probation for possession of synthetic marijuana and theft at the

       Court of Appeals of Indiana | Memorandum Decision 79A02-1611-CR-2574 | April 25, 2017   Page 5 of 6
       time of the offenses. The PSI states that his overall risk assessment score using

       the Indiana risk assessment system places him in the moderate risk to reoffend

       category.


[11]   After due consideration, we conclude that Collins has not sustained his burden

       of establishing that his sentence of four years with two years executed at the

       Department of Correction, one year with the Tippecanoe County Community

       Corrections, and one year suspended to supervised probation is inappropriate in

       light of the nature of the offense and his character. 1


                                                        Conclusion

[12]   For the foregoing reasons, we affirm Collins’s sentence.


[13]   Affirmed.


       May, J., and Pyle, J., concur.




       1
         In his statement of facts, Collins asserts that the charges of robbery and theft were supported by the same set
       of facts and “it appears that” the theft charge “is a lesser included offense of” the robbery charge. Appellant’s
       Brief at 5 n.1. To the extent Collins challenges his conviction for theft, the Indiana Supreme Court has held
       that a conviction based upon a guilty plea may not be challenged by direct appeal and that the proper avenue
       for challenging one’s conviction pursuant to a guilty plea is through filing a petition for post-conviction relief.
       Hayes v. State, 906 N.E.2d 819, 821 n.1 (Ind. 2009) (citing Tumulty v. State, 666 N.E.2d 394, 395-396 (Ind.
       1996)). In addition, the Indiana Supreme Court has also held that “[d]efendants who plead guilty to achieve
       favorable outcomes give up a plethora of substantive claims and procedural rights, such as challenges to
       convictions that would otherwise constitute double jeopardy.” Lee v. State, 816 N.E.2d 35, 40 (Ind. 2004)
       (quoting Davis v. State, 771 N.E.2d 647, 649 n.4 (Ind. 2002) (citation and quotation omitted)). Collins cites
       no authority and does not develop an argument that he did not receive a benefit from the dismissal of the
       charge of conspiracy to commit robbery.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1611-CR-2574 | April 25, 2017                  Page 6 of 6